DETAILED ACTION
This office action is in response to communication filed on 01/31/2021. Claims 1 – 8 are pending on this application.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art  Sutardja U.S. patent No. 7,379,012
Fig. 10 of Sutardja discloses 1. A successive approximation AD converter (Col. 7 lines 60-61) comprising: a comparator (20) that generates a judge signal indicating a result of comparison (result output of 20) between an input analog signal  (Vin) and a reference signal (Vref); 5a successive approximation register (204) that successively generates a register signal (output register signal of 204) including a first bit signal (msb signal)  and a second bit signal (lsb signal) based on the judge signal (output of 20) and generates an AD conversion value (conversion value of 200) of the input analog signal (Vin); a thermometer decoder (209) that switches  (SW1. …4Msb; SW1. …4Lsb ) a plurality of different thermometer code conversion rules  (210, 220) and converts (209)  the first bit signal  to thermometer codes (msb signal)   corresponding to the plurality of 10different thermometer code conversion rules (210, 220) in one cycle (one cycle of 110) of AD conversion (200); a first DA converter (110) that converts the thermometer codes to a first analog signal (analog signal output of 110); a second DA converter (150) that converts the second bit signal (LSB signal)  to a second analog signal (analog output of 150) ; a reference signal generator (Vref)  that provides a reference signal for SAR ADC (200)
With respect to claim 1, in addition to other element in the claim, prior art considered individual or combination does not teach: a reference signal generator that generates the reference signal based on the first analog signal and the second analog signal; and 15an average value calculator that calculates .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/12/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845